Citation Nr: 0533584	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L5-S1 with thoracic and lumbar scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1947 
to August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision rendered by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005) in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  The veteran reports having 
sustained an injury to his back during his active military 
service, and his retirement examination contains reference to 
scoliosis and to back pain, considered chronic low back 
strain.  Evidence of record shows that the veteran currently 
suffers from a lumbar disability diagnosed as degenerative 
disc disease.  The Board finds it necessary to obtain a VA 
medical examination for purposes of determining whether the 
veteran's current claimed lumbar disability is related to his 
active military service.

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2005).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current back disability.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to disease or 
injury during active military service.  
If scoliosis is identified, the examiner 
should indicate whether the veteran's 
scoliosis is a congenital or 
developmental defect.  The examiner 
should also indicate whether scoliosis, 
if identified, clearly and unmistakably 
pre-existed the veteran's entry into 
military service and, if so, whether it 
clearly and unmistakably increased in 
disability during such service.  If it 
did increase in disability during such 
service, the examiner should indicate 
whether such increase was due to the 
natural progress of the disease.  A 
complete rationale for all opinions 
should be expressed.  If the examiner 
cannot express an opinion, the examiner 
should explain why the requested opinion 
cannot be given. The claims folder and a 
copy of the REMAND should be made 
available to the examiner for review.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for degenerative disc 
disease at L5-S1 with thoracic and lumbar 
scoliosis.  If this claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and give them an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
December 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


